f UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 CARBO CERAMICS INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒No fee required. ☐Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: CARBO CERAMICS INC. NOTICE OF ANNUAL MEETING OF STOCKHOLDERS The Stockholders of CARBO Ceramics Inc.: Notice is hereby given that the Annual Meeting of Stockholders of CARBO Ceramics Inc. will be held Tuesday, May 16, 2017, at 9:00 a.m. local time, at the Hotel Granduca, 1080 Uptown Park Boulevard, Houston, Texas 77056, for the following purposes: 1. To elect seven Directors, the names of whom are set forth in the accompanying proxy statement, to serve until the 2018 Annual Meeting of Stockholders. 2. To ratify the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm. 3. To approve the Amended and Restated 2eramics Inc. Omnibus Incentive Plan including an increase in the number of shares available for issuance by 700,000 shares. 4. To approve, for purposes of Section 312.03 of the New York Stock Exchange Listed Company Manual, the issuance of certain warrants and the shares of common stock issuable upon their exercise, pursuant to the terms and conditions of the Warrant dated as of March 2, 2017 by and between the Company and the Wilks Brothers LLC. 5. To approve, by advisory vote, the compensation of the named executive officers. 6. To vote on an advisory basis on the frequency of future advisory votes on the compensation of the named executive officers. 7. To transact such other business as may properly be brought before the meeting.
